On writ of certiorari (827 U. S. 777) to review a judgment of the Court of Claims holding that delays by the Government in releasing areas for the contractor to work on constituted a breach of the contract for which the plaintiff was entitled to recover.
*711The judgment of the Court of Claims was reversed by the Supreme Court November 25, 1946. •
Mr. Justice Black delivered the opinion of the Court, holding:
Where contract for the construction of lighting equipment for airport runways contemplated that the work was to commence as the Government completed construction of the runways but the contract did not contain a warranty on the part of the Government to make the runways promptly available, and the work of constructing runways was performed with diligence but was delayed due to unforeseen causes, the Government could not be held liable to the contractor for damages caused by delay in completing contract.
Mr. Justice Reed, Mr. Justice Frankfurter, and Mr. Justice Jackson dissented, stating:
It is admitted that the Government had given the contractor “notice to proceed” which in our opinion had the legal consequences set forth in the opinion of the court below whose judgment we would affirm.